Citation Nr: 1815872	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-42 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) under the provisions of Chapter 35, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	Amelia R. Kohli, Attorney 


WITNESSES AT HEARING ON APPEAL

The appellant and D.C.



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1961 to December 1965.  He died in January 2005, and the appellant is his daughter.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from       a July 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appellant testified at a hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of that proceeding is associated with the record.

This appeal was processed using a paper claims file and the Veterans Benefits Management System (VBMS) electronic claims processing system.  


FINDING OF FACT

The Veteran did not have a permanent total service-connected disability at the time of his death, and service connection has not been established for the cause of his death.  





CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under Chapter 35, Title 38, of the United States Code, have not been met.  38 U.S.C. § 3500, 3501, 3512 (2012); 38 C.F.R. §§ 3.57, 3.807, 21.3020, 21.3021, 21.3040, 21.3041 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  However, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notification procedures do not apply in cases where the applicable Chapter of Title 38 of the United States Code contains its own notice provisions. See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In this respect, VA educational programs contain their own provisions that address notification and assistance.  The regulations delineating the specific notification and assistance requirements for educational assistance claims are set forth in 38 C.F.R. §§ 21.1031 (duty to notify) and 21.1032 (duty to assist).  

As set forth below, the appellant's claim for entitlement to DEA benefits is being denied as a matter of law.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive for the issue on appeal.  Furthermore, there is no possibility that any additional notice or development would aid the appellant in substantiating her claim.


Law and Analysis

The appellant has contended that she is entitled to DEA benefits under Chapter 35, Title 38, of the United States Code.  Specifically, she has asserted that the Veteran's cause of death was a service-connected. See July 2014 notice of disagreement.  

Dependents' Educational Assistance (DEA) under Chapter 35, Title 38, of the United States Code, is a program of education or special restorative training that may be authorized for an eligible person, such as a spouse, surviving spouse, or children, if the applicable criteria are met.  See 38 U.S.C. §§ 3500, 3501, 3510, 3512 (2012); 38 C.F.R. §§ 21.3020, 21.3021 (2017).  

Basic eligibility for Chapter 35 benefits for the child or surviving spouse of a veteran is established in one of several ways:  (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C. §§ 3500, 3501, 3510; 38 C.F.R. § 3.807.

In this case, at the time of his death, the Veteran did not have any service-connected disabilities.  In addition, in a July 2015 rating decision, the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for the cause of the Veteran's death.  The record contains no indication that an appeal has been initiated.  Therefore, the Veteran did not have a permanent total service-connected disability at the time of his death, and service connection has not been established for the cause of his death.  

Based on the foregoing, the appellant does not meet the basic requirements for DEA benefits under the provisions of Chapter 35, and her claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law, not the evidence, is dispositive, the appeal should be terminated for lack of legal merit or entitlement).  


ORDER

Entitlement to DEA benefits under the provisions of Chapter 35, Title 38, of the United States Code, is denied. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


